Citation Nr: 0827039	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-24 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  This case is currently before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 decision of a 
Decision Review Officer of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which 
assigned an initial evaluation of 10 percent for PTSD, after 
granting service connection for this disability.  The claim 
was remanded by the Board in May 2007.  

The Board notes that in his November 2004 statement, the 
veteran's representative appears to be raising the issue of 
entitlement to service connection for Parkinson's disease.  
This issue has not been addressed by the RO.  Therefore, it 
is referred to the RO for appropriate action.  


REMAND

The Board notes that in the May 2007 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
adjudicate the veteran's claim for service connection for a 
psychiatric order other than PTSD and inform the veteran of 
his appellate rights with respect to this claim.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).

Specifically, as explained by the Board in the May 2007 
Remand, although the issue remanded by the Board in August 
2001, which led to the present appeal, included service 
connection for psychiatric disability other than PTSD and the 
veteran continued to contend that service connection was 
warranted for his bipolar disorder, the originating agency 
did not issue a supplemental statement of the case on the 
issue of entitlement to service connection for psychiatric 
disability other than PTSD.  This issue is still inextricably 
intertwined with the initial-rating issue currently before 
the Board, and therefore must be addressed before the Board 
adjudicates the initial-rating issue.

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, DC for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as to 
the claim of service-connection for a 
psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
such evidence, it should document the 
efforts to obtain the records, and should 
request the veteran and his 
representative to provide a copy of the 
outstanding evidence to the extent they 
are able to.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the nature, 
extent and etiology of any other acquired 
psychiatric disorders found to be 
present, particularly bipolar disorder, 
and the current degree of severity of the 
veteran's PTSD.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion, with respect 
to each acquired psychiatric disorder of 
the veteran, other than PTSD, as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service- 
connected PTSD.

In addition, the examiner should identify 
all current manifestations of the 
service-connected psychiatric disability 
and provide an opinion concerning the 
current degree of social and industrial 
impairment resulting from the service-
connected psychiatric disability, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from the manifestations of 
any non service-connected psychiatric 
disability.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability other than PTSD and inform the 
veteran of his appellate rights with 
respect to this decision.

6.  The RO or the AMC should also 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




